Citation Nr: 1733986	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  11-25 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for service-connected remote ligamentous injury, both medially and laterally, of the right ankle, with a calcaneal enthesopathy.

2. Entitlement to an initial disability rating in excess of 10 percent for service-connected remote ligamentous injury, both medially and laterally, of the left ankle, with a calcaneal enthesopathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


INTRODUCTION

The Veteran served on active duty from November 1982 to November 1985, and from October 1990 to July 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified before the undersigned Veterans' Law Judge (VLJ) via videoconference in June 2016; a transcript of the hearing has been associated with the record.

The Board remanded the appeal in July 2016 for further development; the appeal has now returned to the Board.


FINDINGS OF FACT

1. Throughout the appeal the Veteran's right ankle disability manifests marked limitation of motion.

2. At no time during the period on appeal did the Veteran's right ankle disability manifest ankylosis; any malunion of the tibia and fibula, or os calcis or astragalus; nor any astragalectomy.

3. Throughout the appeal the Veteran's left ankle disability manifests marked limitation of motion.

4. At no time during the period on appeal did the Veteran's left ankle disability manifest ankylosis; any malunion of the tibia and fibula, or os calcis or astragalus; nor any astragalectomy.



CONCLUSIONS OF LAW

1. The criteria for an initial evaluation of 20 percent, but not higher, for a service-connected right ankle disability have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5270-5274 (2016).

2. The criteria for an initial evaluation of 20 percent, but not higher, for a service-connected left ankle disability have been met. Id.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1. Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the claimant; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity. 38 C.F.R. § 4.2-4.3, 4.7, 4.10; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. DeLuca v. Brown, 8 Vet. App. 202 (1995). Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40. Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities. See 38 C.F.R. § 4.45. These determinations are, if feasible, to be expressed in terms of the degree of additional loss-of-motion due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Diagnostic Code 5271 provides ratings based on limitation of motion of the ankle.  A 10 percent rating is warranted for moderate limitation of motion, and a 20 percent rating is warranted for marked limitation of motion. 38 C.F.R. § 4.71a. The words "moderate" and "marked" are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just. 38 C.F.R. § 4.6. Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue. Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating. 38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6. The Board also must consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate rating for a disability using the limitation of motion diagnostic codes. 38 C.F.R. §§ 4.40, 4.45; see DeLuca, 8 Vet. App. at 202. Normal range of motion of the ankle includes dorsiflexion to 20 degrees and plantar flexion to 45 degrees. See 38 C.F.R. § 4.71a, Plate II. 

Diagnostic Code 5270 provides ratings based on ankylosis of the ankle. A 20 percent rating is warranted for ankylosis of the ankle in plantar flexion less than 30 degrees. A 30 percent rating is warranted for ankylosis of the ankle in plantar flexion between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees. A maximum 40 percent rating is warranted for ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity. 38 C.F.R. § 4.71a.

The Veteran seeks an increased rating for service-connected right and left ankle disabilities, which are currently evaluated as 10 percent disabling under Diagnostic Code 5271.

During treatment at The Ohio State University Medical Center in May 2009, the Veteran's range of motion was measured as 20 degrees of dorsiflexion and 40 degrees of plantar flexion. The podiatric provider noted that the Veteran complained of flare-ups which would greatly increase his pain. During podiatric treatment at the Youngstown CBOC in October 2009, a provider noted that the Veteran's ankle motion was limited to 5 degrees of dorsiflexion, and that the Veteran complained of consistent pain and wore ankle braces to support his movement and comfort. During podiatric treatment at the Cleveland VAMC in February 2010, a provider measured the Veteran's bilateral ankle motion as 20 degrees of dorsiflexion and 40 degrees of plantar flexion.

In a June 2010 VA examination, the examiner described both of the Veteran's ankles as progressively increasing in pain, aching, soreness and tenderness, and occasional swelling and giving way. The examiner documented the Veteran's bilateral ankle range of motion as 10 degrees of dorsiflexion and 30 degrees of plantar flexion; with mild pain throughout and upon repetitive use; and with flare-ups upon prolonged standing and walking, causing increased pain and swelling. The examiner stated that the Veteran could perform his job and daily activities as normal. 

In a November 2015 VA examination, the Veteran described constant pain, stiffness after prolonged sitting, and increased pain with stairs and running. He also stated that he had to wear braces when walking at work, and that physical therapy did not help. The examiner documented the Veteran's right ankle range of motion as 10 degrees of dorsiflexion and 20 degrees of plantar flexion, but stated that the range of motion loss did not contribute to functional loss; and measured pain with weight bearing. The examiner documented the Veteran's left ankle range of motion as 10 degrees of dorsiflexion and 25 degrees of plantar flexion, but stated that the range of motion loss did not contribute to functional loss; and measured pain with weight bearing. The examiner stated that the Veteran could perform at least three repetitions of use without incurring loss of function or range of motion. However, the examiner stated that with repeated use over a period of time, as with running, the Veteran would experience pain that significantly limited his functional ability. Bilateral ankle strength was rated at 5/5 on both plantar and dorsiflexion. The examiner measured no ankylosis, but described suspected dislocation or instability, along with the Veteran's regular use of ASO braces. The examiner stated that the Veteran would suffer functional occupational loss when running or repeatedly using the stairs. 

During treatment at the Youngstown CBOC in May 2016, providers described the Veteran's condition as getting progressively worse despite his best efforts at physical therapy and exercise. In August 2016, the Veteran was noted as having pain in his ankle and his back of an 8 out of 10 intensity. During his June 2016 hearing, the Veteran testified that his range of motion had gotten much worse than in the past.

In an August 2016 VA examination, the examiner documented the Veteran's right ankle range of motion as 10 degrees of dorsiflexion and 20 degrees of plantar flexion, but stated that the range of motion loss did not contribute to functional loss, and measured pain with weight bearing. The examiner documented the Veteran's left ankle range of motion as 10 degrees of dorsiflexion and 15 degrees of plantar flexion, the latter a worsening since the November 2015 VA examination; but stated that the range of motion loss did not contribute to functional loss, and measured pain with weight bearing. Bilateral ankle strength was rated at 5/5 on both plantar and dorsiflexion. The examiner measured no ankylosis, but described suspected dislocation or instability, along with the Veteran's regular use of ASO braces. The examiner also noted the Veteran's pain on both active and passive range of motion, resulting in limitation thereof.

Due to a failure to test for pain on non-weight bearing, the same examiner provided a February 2017 addendum opinion; the examiner noted that the Veteran complained of pain in his ankles when non-weight bearing, and with passive ankle dorsiflexion and plantar flexion when sitting.

The Board finds that an evaluation of 20 percent is warranted for the Veteran's right and left ankle conditions. The degree of limitation of motion that both of the Veteran's ankles manifest most nearly approximates marked, as required for a 20 percent evaluation under Diagnostic Code 5271. The Veteran has manifested 10 degrees of plantar flexion in both ankles, where 20 degrees is normal range; and 20 degrees of plantar flexion in the right ankle, with 15 degrees in the left, where 45 degrees is normal range. Moreover, the Veteran has been noted as experiencing pain on both weight bearing and non-weight bearing and active and passive, which limits his range of motion. During both the November 2015 and August 2016 VA examinations, the examiners stated that the Veteran suffered pain when running or using the stairs, and the Veteran testified that this caused him great difficulty at his work as a nurse assisting multiple patients in quick succession. As such, the Veteran's ankle disabilities appear to cause a significant impairment of his occupational function at the current time.

As early as the June 2010 VA examination, the Veteran displayed limitation of motion in both ankles which is clearly significant, and therefore marked per the Diagnostic Codes. Between his award of service connection for both ankles in September 2008 and the clear indication of his marked limitation of motion during the June 2010 VA examination, there is contradictory evidence concerning his range of motion. On the one hand, the Veteran was measured at only 5 degrees of dorsiflexion in October 2009, along with associated complaints of pain and wearing a brace, consistent with flare-ups described by the Veteran. On the other hand, providers in May 2009 and February 2010 measured the Veteran's range of motion as close to full function. With consideration of the DeLuca factors including the Veteran's consistent complaints of flare-ups, pain on movement, and need to wear a brace for support, the Board concludes that the evidence is at least in equipoise as to whether the Veteran's limitation of motion from September 2008 to June 2010 reached the point of marked. The evidence is clear that from June 2010 to the present, the Veteran's limitation of motion reached the point of marked. Therefore, in resolving all doubt in favor of the Veteran, the Board finds that assignment of a 20 percent evaluation for both ankles is warranted for the full period on appeal.

The Board finds that an evaluation in excess of 20 percent for either ankle is not warranted, as at no point during the period on appeal did the Veteran's ankles manifest any ankylosis. In addition, there is no evidence during the period on appeal of any malunion of the tibia and fibula with ankle disability, which would warrant a 30 percent evaluation per Diagnostic Code 5262. In addition, the evidence does not reveal any ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy, which would warrant a 30 percent evaluation per Diagnostic Codes 5272, 5273, and 5274. As such, entitlement to an evaluation in excess of 20 percent for the Veteran's ankle conditions is denied. 38 C.F.R. § 4.71a, Diagnostic Codes 5271-5274.

In exceptional ratings cases an extraschedular evaluation may be provided. 38 C.F.R. § 3.321. The Court of Appeals for Veterans Claims has set out a three-part test, based on the language of 38 C.F.R. § 3.321 (b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the rating criteria contemplate the Veteran's right and left ankle disabilities. The symptoms of the Veteran's ankle disabilities include pain and limitation of motion. These manifestations are contemplated in the rating criteria and the rating criteria are therefore adequate to evaluate the Veteran's condition.

Entitlement to TDIU is also an element of all claims for a higher initial rating. Rice v. Shinseki, 22 Vet. App. 447 (2009). A claim for TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability. Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106 (2009).

In this case, the record is negative for evidence that the Veteran is unemployable due to his service-connected ankle disabilities. The Veteran testified as to difficulty performing in his current role as a nurse due to pain in his ankles when running and using stairs, but did not express any challenge to his employability aside from discomfort. Therefore, entitlement to TDIU is not necessary as there is no evidence of unemployability due to the service-connected disabilities.


Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). As noted above, the case was remanded by the Board in July 2016 for additional evidentiary development. The Veteran was provided with VA examinations in June 2010, November 2015, and August 2016, along with an addendum opinion in February 2017; the examination reports include full discussions of the Veteran's current symptoms and impairment due to his ankle disabilities, and are therefore adequate. The Veteran's claim was readjudicated in a February 2017 Supplemental Statement of the Case (SSOC). The Board therefore finds that VA has fully complied with the Board's July 2016 remand instructions, and the aforementioned duties to notify and assist. See Stegall v. West, 11 Vet. App. 271 (1998).


ORDER

1. Entitlement to an initial rating of 20 percent, but not higher, for service-connected right ankle disability is granted.

2. Entitlement to an initial rating of 20 percent, but not higher, for service-connected left ankle disability is granted.



____________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


